Citation Nr: 0423597	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for sleep disorder.  

3.  Entitlement to service connection for a chronic heart 
disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.  

5.  Entitlement to a disability rating in excess of 10 
percent for hypertension, based on an initial award.  

6.  Entitlement to a disability rating in excess of 10 
percent for left ulnar mononeuropathy, based on an initial 
award.  

7.  Entitlement to a compensable rating for corns of both 
feet, based on an initial award.  

8.  Entitlement to a compensable rating for gastroesophageal 
reflux disorder, based on an initial award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
sinusitis, sleep disorder, heart condition, and post-
traumatic stress disorder (PTSD).  The same decision granted 
service connection for hypertension, left ulnar 
mononeruopathy, gastroesophageal reflux disorder , and corns 
of both feet, assigning each a disability rating, effective 
from the time of the veteran's separation from military 
service.  In September 2002, VA received the veteran's notice 
of disagreement with the denial of service connection for the 
above-mentioned disorders and expressed his dissatisfaction 
with each of the ratings assigned the awarded disabilities.  

The veteran was issued a statement of the case in October 
2002 and, in his substantive appeal, received in November 
2002, he noted he was appealing the denial of service 
connection for sinusitis, sleep disorder, heart condition, 
and PTSD, as well as the disability ratings assigned the 
newly awarded service-connected disabilities.  Hence, the 
Board has recharacterized the latter issues on appeal as 
involving the propriety of the assignment of the initial 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to a compensable rating for corns of 
both feet, under the revised criteria for evaluating diseases 
of the skin, effective August 30, 2002, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no competent medical evidence or medical 
opinion, based on examination of the veteran and review of 
the record, that the veteran currently has sinusitis, or that 
he had sinusitis while he was on active duty service.  

3.  There is no competent medical evidence or medical 
opinion, based on examination of the veteran and review of 
the record, that the veteran currently has a sleep disorder, 
or that he had a sleep disorder while he was on active duty 
service.  

4.  There is no competent medical evidence or medical 
opinion, based on examination of the veteran and review of 
the record, that the veteran currently has a chronic heart 
condition or that a chronic heart condition was shown while 
he was on active duty service.  

5.  The veteran did participate in combat but, based on 
examination of the veteran and review of the entire record, 
the medical opinion offered is that the symptoms and stressor 
are not sufficient to justify a diagnosis of PTSD.  

6.  Hypertension is manifested by diastolic pressure 
predominantly 100, or more, and continuous medication is 
prescribed for blood pressure control.  
7.  Left ulnar mononeuropathy is manifested by complaints of 
tingling and a numbness in the left ring and little fingers, 
and the little finger side of the hand, and cramping of the 
hand, which felt weak at times, with objective findings 
showing a normal appearing left hand, with normal strength, 
normal ranges of motion of the left elbow and wrist, normal 
appearing left hand fingers, with normal ranges of motion, 
and some decreased perception to light touch along the ring 
and little fingers.  

8.  There are mild, subacute corns on the lateral aspect of 
both little toes, and no evidence of any plantar surface 
abnormalities.  

9.  Gastroensophageal reflux disorder is manifested by acidy 
type of burping, some reflux on occasion, but no 
regurgitation, rare epigastic discomfort, and no dysphasis, 
abdominal pain, or vomiting; lab tests revealed no symptoms 
of anemia and stool samples were negative for occult blood.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326(a) (2003).  

2.  Sleep disorder was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.303, 3.326(a) (2003).  

3.  Chronic heart disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.326(a) (2003).  

4.  The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 110, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304(f), 3.326(a) (2003).  
5.  The criteria for a disability rating in excess of 10 
percent for hypertension, effective from the effective date 
of the grant of service connection, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.104 Diagnostic Code 7101 (2003).  

6.  The criteria for a disability rating in excess of 10 
percent for left ulnar mononeuropothy, effective from the 
effective date of the grant of service connection, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.124a Diagnostic Code 8716 (2003).  

7.  The criteria for a compensable disability rating for 
corns on both feet, effective from the effective date of the 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-4.3, 4.7, 
4.10, 4.118 Diagnostic Code 7899-7813 (2001).  

8.  The criteria for a compensable disability rating for 
gastroensophageal reflux disorder, effective from the 
effective date of the grant of service connection, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.114 Diagnostic Code 7307-7319 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon 
receipt," and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case, see Bernard v. Brown, 4 Vet. App. 384 (1993), and there 
has been full compliance with the VCAA, and all other legal 
precedents applicable to the claim.  See Pelegrini II.  Under 
the facts of this case, the Board finds that the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

In the case at hand, the veteran's substantially complete 
application was received in May 2002 and he was informed of 
the VCAA by VA letter of June 2002, and August 2002, which 
also advised him of the development actions required by the 
statute.  The initial adjudication took place in August 2002.  
A statement of the case was issued in October 2002, which 
contained the pertinent provisions pertaining to his claim.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The issues pertaining to the ratings assigned the veteran's 
recently awarded service connected disabilities stem from the 
RO's August 2002 rating decision granting service connection 
for various disabilities and the veteran's notice of 
dissatisfaction with the initial ratings assigned those 
disabilities.  In December 2003, VA General Counsel issued 
precedent opinion, VAOPGCPREC 8-2003, which found that, if in 
response to notice of its decision on a claim for which VA 
has already given notice under the VCAA, and VA receives a 
notice of disagreement that raises a new issue, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate the newly raised "downstream" 
issue.  The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of VA General Counsel.  See 
38 U.S.C.A. § 7104(c) (West 2002).  Hence, in the case at 
hand, there has been substantial compliance with Pelegrini II 
in that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II.  
I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Sinusitis

The veteran maintains he has sinusitis and that the symptoms 
he currently experiences are the same as he experienced while 
he was on active duty service.  

Review of the veteran's service medical records, to include 
VA outpatient treatment records where he received treatment 
while he served as an active duty Army Recruiter, do not show 
any complaints, symptomatology or treatment pertaining to 
sinusitis.  The veteran did receive treatment in on occasion, 
in service for allergic rhinitis, and upper respiratory 
infections, and colds.  The medical history given by the 
veteran at his retirement physical examination specifically 
noted he had had no sinus problems.  On retirement 
examination, his sinuses were found normal.  

The report of the veteran's July 2002 VA examination notes 
that he had no history of sinus surgeries, with the only 
complaint being of nasal congestion on a chronic basis.  He 
related his nose felt plugged up a lot, and he would take an 
over-the-counter decongestant on occasion, with relief.  On 
examination, there was no interference breathing through his 
nose and no discharge noted.  The nasal airways were patent 
and open; no evidence of recent bleed; no nasal discharge; 
the sinuses were nontender on palpation; no cervical 
lymphadenopathy; and no deviated septum.  The diagnosis was a 
normal nasal and sinus examination.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau, 2 Vet. App. at 143-144.  In this case, 
there is no medical evidence establishing that the veteran 
currently has sinusitis, as none was shown on recent VA 
examination.  Also, review of his service medical records 
fail to indicate any complaints or symptomatology associated 
with sinusitis.  

Under the circumstances, the Board must conclude that there 
is no competent medical evidence establishing that the 
veteran currently has sinusitis, or that he had sinusitis 
while he was on active duty service.  As such, there is no 
basis for allowance of the claim.  See Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 144. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection for sinusitis, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

B.  Sleep Disorder

The veteran claims that he has trouble sleeping, which he 
attributes to his active duty service.  Review of his service 
medical records, to include his VA outpatient treatment 
records, do not show any symptomatology associated with sleep 
disorder, although he occasionally noted that his left ulnar 
mononeruopathy disturbed his sleep.  Chest x-rays were 
consistently negative for any abnormality.  At his retirement 
examination, he noted a history of trouble sleeping, which 
was noted as insomnia.  On examination, chest x-ray revealed 
his lungs were clear; no sleep disorder or underlying 
pathology pertaining to a sleep disorder was found.  

The report of the veteran's post-service July 2002 VA 
examination notes he was taking medication for his left ulnar 
mononeuropathy, which helped him sleep.  He related he did 
experience some daytime hypersomnolence, on occasion.  There 
was no hemoptysis history; no treatment for any lung 
problems; and he had never used oxygen therapy.  On 
examination, the lungs were clear and there was no cough or 
wheeze.  The examining physician offered that there was no 
clinical evidence to suspect the veteran has a sleep apnea 
problem, and there was no evidence of respiratory disease.  

In the veteran's case, there is no competent medical evidence 
establishing that the veteran currently has a chronic sleep 
disorder, nor is there medical evidence he had a chronic 
sleep disorder while he was on active duty service.  Hence, 
there is no basis for service connection for the claimed 
disorder.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. 
App. at 144; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C.  Heart Condition

The veteran maintains he first became aware of a heart 
condition when his in-service electrocardiogram (EKG) results 
showed abnormal T wave.  

The veteran's service medical records show that EKG 's were 
performed.  His initial one was done in 1996, following 
increased blood pressure readings.  At that time, the EKG 
revealed normal sinus rhythm and nonspecific T wave 
abnormality.  In October 1996, following an EKG, it was 
suggested that the abnormal findings were actually a normal 
varient.  The results of the EKG done in conjunction with his 
retirement examination revealed normal sinus rhythm and 
nonspecific ST and T wave abnormality.  However, no heart 
disease was diagnosed, rather, at separation from service, 
the examination report notes his heart was normal and chest 
x-ray revealed that the cardiomediastinal silhouette and 
pulmonary vasculature were unremarkable.  

The report of the veteran's post-service July 2002 VA 
examination notes a diagnosis of hypertension, Stage I (for 
which he is service-connected); however, no chronic heart 
disease was found.  His heart had regular rate and rhythm, 
without murmur; carotid pulsation were normal; normal left 
PMI ( point of maximal impulse); and normal peripheral 
pulses, with no cyanosis, clubbing or edema appreciated.  

In the case at hand, there is no competent medical evidence 
establishing that the veteran currently has a chronic heart 
condition, although he does have hypertension for which he is 
service-connected, nor is there medical evidence of a chronic 
heart disorder, other than hypertension, while he was on 
active duty service.  Hence, there is no basis for service 
connection for a chronic heart disorder.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144; see also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

D.  PTSD

The veteran maintains he has PTSD and the stressors 
precipitating the disorder pertain to his experiences while a 
member of the 82nd Airborne Division in late 1983 during the 
invasion of Grenada.  As a crewman on a field artillery 
cannon, he claims to have been pinned down for several days 
by snipers, who were eventually driven out of the area by 
American troops.  He recalls being particularly concerned 
about this incident because there were large amounts of 
ammunition in the near vicinity, which he was concerned could 
explode.  

The veteran's service personnel records confirm he was 
deployed with the 82nd Airborne Division to the country of 
Grenada during the period of October 24, 1983, to November 2, 
1983 [sic].  Although these records do not show he was 
awarded any combat-related medals or badges, he was awarded 
the Army Commendation Medal (ARCOM) for meritorious 
achievement in connection with military operations against a 
hostile force in the country of Grenada during the period 
October 26, 1983, to November 22, 1983 [sic].  The ARCOM 
further recognizes his exemplary performance in support of 
the combat operations reflects distinct credit upon him, the 
82nd Airborne Division and the United States Army.  

The veteran's service medical records do not reflect any 
chronic psychiatric condition, or symptomatology pertaining 
to a chronic, acquired psychiatric disorder.  At separation 
from active duty service, the report of his retirement 
examination noted he was psychiatrically normal.  

The report of the veteran's July 2002 VA psychiatric 
examination, conducted specifically to determine the presence 
of PTSD, notes he claims to have nightmares several times a 
month about the incident in Grenada where he was pinned down 
by snipers.  The examiner noted that the veteran outlined a 
few other stressful situation in the military, but none that 
involved any type of contact with hostile forces.  The 
veteran related he did not like to be around crowds, was not 
very social, and who, until he retired, had always been "the 
boss." Just before his retirement from the military, his 
brother died.  Also, retirement was more distressing and 
stressful than the veteran imagined it would be.  He went 
from being "top dog" to someone who was basically wondering 
what he was going to do with the rest of his life.  He did 
not have any structure, role or purpose in life and felt that 
he had become depressed as a result.  The examining 
psychiatrist noted that he did not see any logical connection 
between the ongoing symptoms and the veteran's experiences in 
the military, and certainly not to one single incident that 
occurred on a two-day period over 20 years ago (after serving 
an additional 19 years with no difficulty and having risen to 
the rank of First Sergeant).  Following a mental status 
examination, and review of the entire record, the examining 
psychiatrist offered that the overall clinical impression 
appeared to by on of an adjustment disorder, with depressed 
mood that was secondary to the loss of the veteran's brother 
and to his own retirement; there was insufficient evidence to 
justify a diagnosis of PTSD, not only with respect to the 
symptom pattern reported, but also with regard to the alleged 
stressor.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Service connection for PTSD must 
include medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App.  60, 66 (1993).  
If it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In the veteran's case, service documents support his 
contention that he was engaged in combat, as evidenced by his 
award of the ARCOM, which specifically based the award of the 
medal on his performance in combat on Grenada in late 1983.  
Hence, his testimony regarding the reported stressor is 
accepted as conclusive evidence as to its actual occurrence 
and no further development or corroborative evidence will be 
necessary since the incident appears credible and consistent 
with the circumstances, conditions, or hardships of such 
service.  

The medical evidence shows that he underwent VA psychiatric 
examination, specifically to determine the symptomatology and 
connection to his stressor.  Following examination of the 
veteran and review of the entire record, it was the 
psychiatrist's opinion that that the veteran has an 
adjustment disorder, with depressed mood, secondary to the 
loss of his brother and to his own retirement from military 
service.  Further, it was clear to the examining psychiatrist 
that there was insufficient evidence to justify a diagnosis 
of PTSD with respect to the symptom pattern reported and also 
with regard to the stressor.  

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
diagnostic criteria to justify a diagnosis of PTSD have not 
been met; therefore, the Board is unable to identify a 
reasonable basis for granting service connection for PTSD.  
See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  

II.  Increased Rating-general provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

At this point, the Board notes that there is only the report 
of a single VA examination specifically for evaluation 
purposes upon which to evaluate the claim, in conjunction 
with the veteran's service medical records, which include VA 
outpatient treatment records where he received treatment 
while he served as an active duty Army Recruiter.  Hence, 
there is no basis for consideration of "staged ratings," 
and the Board's characterization of the issues consistent 
with the Fenderson decision does not result in any analysis 
different than that employed by the RO.  Thus, a remand for 
this purpose is unnecessary.  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  

A.  Hypertension

Although the veteran's hypertension was initially awarded a 
10 percent disability rating, he maintains the rating should 
be 20 percent.  He asserts his prescribed medication to 
control the disease has been increase, resulting in frequent 
urination and uncontrollable bowel movements.  

The veteran's hypertension is rated under diseases of the 
arteries and veins in VA's Schedule for Rating Disabilities, 
specifically, under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.104.  Effective January 12, 1998, the criteria for 
evaluating diseases of the arteries and veins, to include 
hypertension, were revised.  Inasmuch as the veteran's claim 
was received in May 2002, which was subsequent to the 
revisions, only the revised, current, criteria, which became 
effective January 12, 1998, are applicable in rating his 
hypertension, despite the veteran's request that hypertension 
also be evaluated under the criteria in effect prior to 
January 12, 1998.  

Diagnostic Code 7101, provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control warrants a 10 percent rating.  
Hypertensive vascular disease with diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more, warrants a 20 percent rating.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more warrants a 40 percent rating.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more warrants a 60 percent rating.  See 
38 C.F.R. § 4.104.  

Diagnostic Code 7101 also contains:  Note 1: Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm., or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm., or greater 
with a diastolic blood pressure of less than 90mm.  Id.  

Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  Id.  

In the veteran's case, his service medical records show that 
his blood pressure readings were consistently within normal 
range until early 1996.  At that time, his readings were in 
the 155/95 range, and he underwent an electrocardiogram 
(EKG), which revealed an abnormal T wave.  Borderline 
hypertension was diagnosed and he was placed on prescription 
medication for control of his blood pressure.  VA outpatient 
treatment records for 1999 show that he was 73 inches tall 
and was weighing from 227 to 240 pounds.  During this time, 
his blood pressure readings ranged from 150/90, in January 
1999, to 160/100, in July 1999.  In 2000 and 2001, his 
hypertension was considered controlled with medication and 
his blood pressure readings ranged from 136/86, in October 
2000, to 138/92, in November 2001.  During the veteran's 
retirement, separation, examination, he related a history of 
high blood pressure, for which he was taking prescription 
medication.  His weight was 243 pounds and blood pressure 
reading was 154/103.  

Post-service, he underwent VA examination in July 2002, 
during which the examining physician noted the veteran was 
taking prescription medication for borderline hypertension, 
as well as a baby aspirin every day.  His weight was 257 
pounds and blood pressure reading was 158/100.  The diagnosis 
was hypertension, stage I.  

Given the medical evidence, a 10 percent initial rating for 
the veteran's hypertension is entirely appropriate.  His 
blood pressure readings over the years do indicate diastolic 
pressures of about 100, but not systolic pressure 
predominantly 160 or more.  He requires continuous medication 
for blood pressure control.  For a disability rating in 
excess of 10 percent, medical evidence must show greater 
severity, such as diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200, or more.  Under 
the circumstances, the criteria for a disability rating in 
excess of 10 percent for hypertension have not been met.  A 
10 percent rating fully comports with the applicable 
schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's hypertension, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

B.  Left Ulnar Mononeuropathy

The veteran maintains that his left ulnar mononeuropathy is 
such that, on some days, he cannot even open his car door or 
pick up a six-pack of soda with his left hand because of the 
pain.  He believes that the initial 10 percent rating 
assigned this disability is not truly reflective of the 
severity of the disability, for which he requests a 50 
percent disability rating.  

The veteran's left ulnar mononeuropathy is rated under 
neurological conditions and convulsive disorders in VA's 
Schedule for Rating Disabilities, under the provisions 
pertaining to diseases of the peripheral nerves, specifically 
neuralgia and resulting paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild or, at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  

In the veteran's case, his left ulnar mononeuopathy, 
affecting the left elbow to left wrist, is evaluated under 
Diagnostic Code 8716, pertaining to neuralgia of the ulnar 
nerve.  Information of record shows that the veteran is 
right-hand dominant; hence, his left upper extremity is 
considered the minor extremity for evaluation purposes.  

Diagnostic Code 8716 directs that neuralgia of the ulnar 
nerve be rated under Diagnostic Code 8516, which pertains to 
the degree of paralysis resulting from the ulnar neuralgia.  
Diagnostic Code 8516 provides that a 10 percent rating is 
warranted for mild, incomplete paralysis of the ulnar nerve 
of either the major or minor upper extremity.  A 20 percent 
rating requires moderate, incomplete paralysis of the minor 
upper extremity.  A 30 percent rating is warranted for 
severe, incomplete paralysis of the minor upper extremity.  A 
50 percent rating requires complete paralysis, with "griffin 
claw" deformity, due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspaces 
and the thenar and hypothenar eminences; loss of extension of 
the ring and little fingers, an inability to spread the 
fingers (or reverse), and the inability to adduct the thumb; 
and weakened flexion of the wrist.  See 38 C.F.R. § 4.124a.  

The veteran's service medical records show that, in late 
1997, he was seen for complaints of left arm, forearm and 
hand tingling, which was constant, brought on with running.  
The sensation had been going on for about four or five 
months.  Following examination, left peripheral ulnar nerve 
neuropathy was diagnosed.  The tingling sensation continued 
and, in February 1999, he had an electromyography (EMG) 
performed at a VA medical facility, which indicated left 
ulnar mononeuropathy, most likely localized to the elbow 
segment.  In May 1999, at the VA medical facility, he 
underwent left ulnar decompression at the elbow.  There were 
no complications and he was transferred to the Same Day 
Procedure unit in good condition.  VA outpatient treatment 
report, dated in July 1999, notes that the ulnar 
decompression surgery had not relieved the symptoms as yet.  
In April 2000, he was evaluated post-left lunar surgery and 
reported that the symptoms, such as pain, partial tingling 
and numbness, had improved but, for the last six months, he 
had experienced spasms in the left arm, which occurred 
spontaneously.  He was prescribed medication and scheduled to 
be seen again at the VA neurosurgery clinic.  In July 2000, 
neurosurgery clinic noted an increase in his left ulnar nerve 
compression symptoms following four months of relief after 
ulnar decompressive surgery in May 1999.  An EMG was 
conducted, which revealed evidence for a left ulnar 
mononeuropathy; definitive localization was not possible, 
however, it was localizable to proximal to the wrist segment 
and it was statistically most likely to localizable to the 
elbow segment.  On service separation examination, weakness 
and parenthesia in the left hand was noted.  

Post-service, the veteran underwent VA examination in July 
2002.  The examination report notes complaints of tingling 
and a numbness in the left ring and little fingers, and the 
little finger side of the hand, and cramping of the hand, 
which felt weak at times.  Examination revealed a normal 
appearing left hand, with normal strength.  Ranges of motion 
of the left elbow and wrist were normal.  Left hand fingers 
all appeared normal and had normal ranges of motion.  There 
was some decreased perception to light touch along the ring 
and little fingers.  The diagnoses were left ulnar 
mononeuropathy and past left ulnar nerve release in May 1999.  

Based on the medical evidence, the veteran has mild left 
ulnar mononeropathy.  In the absence of greater severity, 
such as moderate or severe incomplete paralysis, or complete 
paralysis, to include "griffin claw", atrophy, loss of 
extension of the fingers, or an inability to adduct the 
thumb, a disability rating in excess of 10 percent is not 
warranted.  Under the circumstances, a 10 percent rating is 
entirely appropriate for the veteran's left ulnar 
mononeuropathy, and fully comports with the applicable 
schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's left ulnar mononeuropathy, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20; see also Butts, 5 Vet. App. at 539.  

C.  Corns

The veteran maintains that he spent twenty years in the Army 
and developed corns on both feet as a result.  He further 
asserts that those corns bother him to such an extent that an 
initial compensation rating should be warranted.  

The veteran's corns on both feet are rated under the criteria 
for evaluating diseases of the skin in VA's Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.118.  During the 
pendency of this appeal, the criteria for evaluating skin 
diseases were revised, effective August 30, 2002.  It appears 
that the veteran was not given a copy of those revised 
criteria, nor was the post-service July 2002 VA examination 
conducted, for obvious reason, with the revised criteria in 
mind.  Also, it does not appear that the revised regulations 
were considered in the adjudication of the veteran's claim 
for a compensable disability rating for corns on both feet, 
based on an initial award of service connection for the 
disability.  

The Board notes that, where the law or regulations governing 
a claim change while the claim is pending, as in the 
veteran's case for the corns on his feet, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  In deciding such case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-2000 (2000).  
Hence, in the case at hand, even if it is found that the 
recently revised criteria are more favorable to the veteran, 
the retroactive reach of the recently revised regulation can 
be no earlier than the effective date of the change; in this 
case, no earlier than August 30, 2002.  

Notwithstanding the above, the Board can, at least, evaluate 
the veteran's corns on his feet under the pre-revised 
criteria because, as noted earlier, even if the revised 
criteria are more favorable, the retroactive reach of the 
recently revised regulation can be no earlier than the 
effective date of the change in effect at the time of the 
award of service connection.  

In the remand portion of this decision, the veteran is being 
afforded the opportunity to have his feet reexamined under 
the criteria in effect prior to and as of August 30, 2002.  
If the medical examination findings meet the criteria for a 
compensable rating under the revised criteria, the 
compensable rating will be applicable no earlier than the 
effective date of the revised criteria.  

The veteran's corns on both of his feet are rated under 
Diagnostic Code 7899-7813.  The first diagnostic code cited 
most closely identifies the part, or system, of the body 
involved, in this case, the skin, and the diagnostic code 
that follows the hyphen identifies the residual condition.  
See 38 C.F.R. § 4.27.  The criteria in effect prior to the 
above-mentioned revised criteria provides, under Diagnostic 
Code 7813, that new growths on the skin are evaluated 
analogous to scars, to include consideration of disfigurement 
and the extent of constitutional symptoms and physical 
impairment.  See 38 C.F.R. § 4.118.  

Scars, under Diagnostic Code 7804, that are superficial, 
tender and painful on objective demonstration, warrant a 10 
percent rating.  The 10 percent rating will be assigned, when 
the requirements are met, even though the location of the 
scars may be on the tip of a finger or toe.  A ten percent 
rating is the maximum rating available under this diagnostic 
code.  Also, this diagnostic code does not provide for a zero 
percent evaluation.  However, in every instance where the 
schedule does not so provide, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  
Diagnostic Code 7803 provides that scars, which are 
superficial, poorly nourished and with repeated ulceration 
warrant a 10 percent rating.  Under Diagnostic Code 7805, an 
evaluation can be made on the limitation of function of the 
part affected.  Also, when an unlisted condition is 
encountered, such as the veteran's corns, it will be 
permissible to rate the condition under a closely related 
disease or injury in which, not only the functions affected, 
by the anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  Hence, the veteran's corns 
may be rated analogous to eczema, under Diagnostic Code 7806, 
which provides for a noncompensable rating if the condition 
is slight with exfoliation, exudation or itching on a 
nonexposed surface or area of the body.  A 10 percent rating 
is warranted if there is exudation or itching involving an 
exposed surface or extensive area of the body.  A 30 percent 
rating is warranted if there is exudation or constant 
itching, extensive lesions, or marked disfigurement; and a 50 
percent rating is warranted if there is ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnancy.  Id.  

In the veteran's case, his service medical records show that, 
at the time of his retirement physical examination, he gave a 
history of corns on his feet.  The report of his post-service 
July 2002 VA examination notes that he had a couple of corns 
on his feet that had been trimmed by himself in the past.  He 
had not received any medical treatment for corns.  The 
examiner noted the veteran had very wide feet and the veteran 
remarked that he had a hard time finding shoes that properly 
fit, which is why, the veteran believed, he has been bothered 
by corns.  On examination, he was asymptomatic, and the 
examiner noted the veteran was wearing sandal-type shoes.  
There was evidence of mild, subacute corns on the lateral 
aspect of both little toes, where the sides of his shoes 
would rub.  There were no plantar surface abnormalities, such 
as plantar warts, callous or hyperkeratosis build up.  The 
diagnoses included subacute corns of both feet.  

Under the criteria in effect prior to the revisions of August 
30, 2002, the veteran's corns on both feet are properly rated 
as noncompensably disabling.  The medical evidence does not 
show that there is any symptomatology meeting the criteria 
for a compensable rating, such as poorly nourished, ulcerated 
areas, or corns that are tender and painful on objective 
demonstration, or areas involving exfoliation, exudation or 
itching of an exposed area.  In the veteran's case, a 
noncompensable rating for the corns on his feet fully 
comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  See Butts, 5 Vet. App. at 539.  However, 
even if such consideration were appropriate, in the absence 
of medical evidence of, or analogous to, disfiguring scars on 
the head, face or neck, or second or third degree burn scars, 
there is no basis for assignment of a higher evaluation for 
corns on the feet under Diagnostic Codes 7800, 7801, or 7802, 
respectively.  

D.  Gastroesophageal Reflux Disorder

As for gastroesophageal reflux disorder, the veteran 
maintains he has complained of gastritis for years, for which 
he is taking Tagament tablets.  He claims he experiences 
burping and some reflux.  Therefore, he asserts that an 
initial compensable rating is warranted for the disability.  

The veteran's gastroesophageal reflux disorder (GERD) is 
rated under the criteria for evaluating digestive disorders 
in VA's Schedule for Rating Disabilities, specifically 
Diagnostic Code 7307-7813.  The first diagnostic code cited 
most closely identifies the part, or system, of the body 
involved, in this case, the digestive system, gastritis, and 
the diagnostic code that follows the hyphen identifies the 
residual condition, in this case irritable colon syndrome.  
See 38 C.F.R. § 4.27.  

During the pendency of this appeal, VA amended the 
regulations affecting the evaluation of digestive disorder, 
effective July 2, 2001.  As noted earlier in this decision, 
where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick, 10 Vet. App. at 79.  
But, since the specific regulations affecting the evaluation 
of GERD, namely the diagnostic codes pertaining to gastritis, 
Diagnostic Code 7307, and irritable colon syndrome, 
Diagnostic Code 7319, have not been included in the revision 
and have not changed, it would appear that neither version is 
more favorable to the veteran.  See 38 C.F.R. § 4.114.  
Diagnostic Code 7307, under both the previous and revised 
versions, provides that a 10 percent rating is warranted for 
chronic hypertrophic gastritis, identified by gastroscope, 
with small nodular lesions and symptoms.  A 30 percent rating 
requires multiple small eroded or ulcerated areas and 
symptoms.  A 60 percent rating requires severe hemorrhages, 
or large ulcerated or eroded areas.  Also, atrophic gastritis 
is a complication of a number of diseases, including 
pernicious anemia, which should be rated on the basis of the 
underlying condition.  Id.  Note that this diagnostic code 
does not provide for a zero percent evaluation.  However, in 
every instance where the schedule does not so provide, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.  

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See 38 C.F.R. § 4.114.  

The veteran's service medical records show that he was 
treated for complaints of reflux and gastritis, experienced 
after meals.  At his retirement physical examination, he gave 
a history of frequent indigestion or heartburn.  Following 
examination, the examining physician diagnosed GERD.  

The report of the veteran's post-service July 2002 VA 
examination notes complaints of gastritis, usually 
experienced after mealtime.  He had some food avoidants, 
which he knew bothered his stomach, and he has chronically 
been taking Tagament tablets, twice a day, which he claimed 
was helpful, with no side effects.  He had gained at least 
ten pounds since retiring from the military; there were no 
complaints of any dysphasis; he did not have any abdominal 
pain; he rarely had epigastric discomfort but he did have the 
acidy type of burping; there was some reflux on occasion, but 
no regurgitation; and he had had no vomiting.  His lab test 
showed that he did not have any symptoms of anemia, and his 
recent stool samples were all negative for occult blood.  
Following physical examination, and review of the entire 
records, including the service medical records, the physician 
offered that the veteran was not anemic and there was no 
evidence of any bleeding because of gastritis.  The diagnosis 
was GERD.  

Given the medical evidence, the veteran's GERD is 
appropriately rated as noncompensably disabling, effective as 
of the effective date of the grant of service connection.  
There is no medical evidence of frequent episodes of bowel 
disturbance with abdominal distress, severe diarrhea, or 
alternating diarrhea and constipation, chronic gastritis with 
small nodular lesions, or ulcerated areas, or severe 
hemorrhages or large ulcerated or eroded areas, which would 
warrant a compensable, or higher, disability ratings.  Under 
the circumstances, a noncompensable rating for the veteran's 
GERD fully comports with the applicable schedular criteria.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's GERD, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20; see also Butts, 5 
Vet. App. at 539.  

Conclusion

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
hypertension, left ulnar mononeuropathy, corns on both feet, 
and GERD.  Further, the degrees of disability specified under 
the rating schedule generally are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  
Under the circumstances, the Board is not required to remand 
these matters to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-
39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

ORDER

Service connection for sinusitis is denied.  

Service connection for sleep disorder is denied.  

Service connection for a chronic heart disorder is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

As the assignment of a 10 percent rating for hypertension, 
effective from the effective date of the grant of service 
connection, was proper, a higher disability rating is denied.  

As the assignment of a 10 percent rating for left ulnar 
mononeuropathy, effective from the effective date of the 
grant of service connection, was proper, a higher disability 
rating is denied.  

As the assignment of a noncompensable rating for corns on 
both feet, effective from the effective date of the grant of 
service connection, was proper, a compensable disability 
rating is denied.  

As the assignment of a noncompensable rating for 
gastroensophageal reflux disorder, effective from the 
effective date of the grant of service connection, was 
proper, a compensable disability rating is denied.  


REMAND

As a reminder, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable in this case.  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  See Pelegrini, 18 Vet. App. at 112; Charles, 16 
Vet. App. at 373-74; Quartuccio, 16 Vet. App. at 187; see 
also VAOPGCPREC 8-2003.  

As noted earlier in this decision, where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case with reference to his skin 
condition, diagnosed as corns on his feet, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  See Dudnick, 10 Vet. App. at 79.  However, 
even if it is found that the most recently revised criteria 
are more favorable to the veteran, the retroactive reach of 
the most recently revised regulation can be no earlier than 
the effective date of the change.  Hence, the RO and the 
Board can apply only the criteria in effect prior to August 
30, 2002, in evaluating the veteran's corns on his feet, as 
the RO and the Board has already done.  Nevertheless, since 
the veteran's appeal was still pending at the time of the 
regulation changes to the criteria in evaluating skin 
disorders, effective August 30, 2002, and since the corns on 
his feet have not been evaluated under the recently revised 
criteria, he needs to be reexamined to determine the current 
nature and extent of those corns, using the both the criteria 
in effect prior to and effective from August 30, 2002, with 
the proviso that if the revised regulations are more 
favorable to the veteran, the effect of the revised 
regulations can be no earlier than the effective date of the 
change, here August 30, 2002.  

Under the circumstances, there is a due process bar for the 
Board to proceed with the appeal on evaluation of the 
veteran's corns on his feet, as of the effective date of the 
revised criteria, until the veteran is offered a VA 
dermatology examination followed by an evaluation using 
pertinent criteria in effect both prior to and effective as 
of the date of the revised scheduler criteria.  Therefore, 
the Board believes that the veteran should undergo further VA 
examination in order to determine the current nature and 
severity of the service-connected corns on the veteran's 
feet, effective from August 30, 2002, the date of the 
revisions to the present.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the corns on his 
feet.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and representative are 
to be notified of unsuccessful efforts in 
this regard.  

2.  The RO is to schedule the veteran to 
undergo VA dermatology examination.  All 
appropriate tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in each examiner's 
report.  

The dermatology examination is to be 
conducted to determine the current nature 
and severity of the corns on the 
veteran's feet.  The examiner should set 
forth all objective findings regarding 
the corns, to include whether the 
criteria, both prior to and as of August 
30, 2002, have been met pertaining to 
evaluation of skin disorders.  See 
38 C.F.R. § 4.118.  These findings should 
include the placement of the corns, 
whether there is evidence of pain and/or 
tenderness, the size of the corns, 
whether they are disfiguring, whether the 
use of systemic therapy or other 
immunosuppressive drugs are required, and 
whether there is limitation of motion of 
the affected areas due to the corns.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate the issue of a compensable 
rating, based on an initial award of 
service connection, for corns on the 
veteran's feet, effective no earlier than 
August 30, 2002, to the present, using 
the criteria in effect prior to and as of 
that date.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



